Board of Tax Appeals, No. 2001-J-977. Sua sponte, each of the parties is ordered to submit an additional brief within 45 days addressing the following two issues:
First, does the exemption application filed by The Performing Arts School of Metropolitan Toledo, Inc. (“Arts School”), as a lessee, rather than as the owner, meet the jurisdictional requirements of R.C. 5715.27(A)?
Second, if the Arts School’s initial exemption application did not meet the statutory requirements for jurisdiction, was the jurisdictional deficiency corrected by the addition of the owner, Gomez Enterprises, a limited partnership, as a party after the deadline for the filing of the exemption application?